                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 3/18/2020
 ROBERT GIST,
                                  Movant,                            19-cv-5095-GHW

                      -against-                                      16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                                ORDER
                                  Respondent.

GREGORY H. WOODS, United States District Judge:

        In light of COVID-19, the Court will be adjourning April 8, 2020 hearing. The Court

envisions two potential adjournments: to an earlier date, possibly in early June, or to a later date

after mid-July. An earlier date may require a further adjournment, however, and the Court

acknowledges that the parties were hoping to hold this hearing quickly to minimize the amount of

time Mr. Gist must spend in the Special Housing Unit. A later date may permit Mr. Gist to return to

a facility with a Special Management Unit while he awaits his hearing.

        The parties are instructed to confer, and write the Court with their proposal no later than

March 23, 2020.

SO ORDERED.

 Dated:    March 18, 2020
           New York, New York

                                                                  GREGORY H. WOODS
                                                                 United States District Judge
